Citation Nr: 1711097	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, D.C.


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.

In March 1996 the Veteran testified during a hearing before RO personnel, a transcript of which is associated with the record. 

In November 2004 the Board characterized the issue as whether new and material evidence had been presented to reopen the claim for entitlement to service connection for a left ear hearing loss.  The Board found that new and material evidence had not been submitted to reopen the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, the Court ordered that the case be remanded for compliance with instructions in a joint motion.  In that motion, it was agreed that the August 1994 rating decision had not become final.  Thus, the Board was required to adjudicate the claim on a de novo basis, considering all evidence of record.

In September 2006, the Veteran submitted additional evidence and requested that it be considered in the first instance by the RO.  In October 2006 the Board remanded the case for this purpose.  The RO readjudicated the claim and continued the denial in February 2007. 

The Board again considered and denied the Veteran's claim in September 2007.  He appealed that September 2007 determination to the Court.  The Veteran averred that remand was required because post-service treatment records had not been obtained.  In an April 2010 Order the Court vacated the Board's decision and remanded the matter.  A copy of the Court's Order in this matter has been placed in the claims file.  

Pursuant to the Court's April 2010 Order, in July 2012 the Board remanded the Veteran's claim for further development and readjudication.  The claim has been recertified to the Board for further appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran has left ear hearing loss related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, as the entire benefit sought on appeal has been granted, any deficiency as to VA's duties to notify and assist pursuant to the VCAA would be harmless error.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In a claim of service connection for impaired hearing, demonstration of the first Shedden/Caluza element-i.e., the existence of a current disability-is subject to the additional requirements of Section 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).

Service connection may be established on a presumptive basis for certain chronic diseases set forth in 38 C.F.R. § 3.309(a), including sensorineural hearing loss.  See VBA Adj. Manual M21-1, III.iv.4.G.1.d (classifying sensorineural hearing loss as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board finds that the Veteran has a current left ear hearing loss disability under Section 3.385, which is documented by numerous audiology examinations contained in the case file, including a June 1993 audiology examination and report.  11/03/1993 VBMS, VAX; 11/03/1993 VBMS, MTR-Government.  The Veteran has been diagnosed with longstanding profound sensorineural hearing loss in his left ear.  08/04/2015 VBMS, STR-Medical, p. 31.  

At the March 1996 hearing, the Veteran testified that his duties as Chief Message Center Clerk required him to go to rifle range every day to take messages to commanding officers, where he was exposed to noise from M-1 rifle fire, rocket launchers, and grenades exploding.  03/20/1996 VBMS, Hearing Testimony, p. 2.  The Veteran's service records confirm that he served as the Chief Message Center Clerk at Fort Dix.  05/04/1966 VBMS, Military Personnel Records. 

At the March 1996 hearing, the Veteran testified that he noticed hearing loss in his left ear.  Specifically, the Veteran stated that while he was in active service, he noticed that he was having trouble hearing the telephone with his left ear and had to start placing the receiver to his right ear.  03/20/1996 VBMS, Hearing Testimony, p. 2.  

The record contains evidence that the Veteran has continued to experience left ear hearing loss since leaving active service.  The Veteran has stated that he sought treatment for hearing loss within a few months of discharge from active service and that the doctor told him that the hearing in his left ear was greatly diminished compared to the right ear; however the Veteran's records from that period could not be located.  03/20/1996 VBMS, Hearing Testimony, p. 2; 05/14/2016 VBMS, Correspondence.  He testified at the March 2016 hearing that during college, which he began attending in 1967, he would sit with his left ear to the window or wall so that he could hear the lecture out of his right ear.  03/20/1996 VBMS, Hearing Testimony, p. 2; 05/04/1966 VBMS, Education, p. 31.  The record contains evidence that the Veteran sought treatment at the Washington, D.C., VA Medical Center (VAMC) for hearing loss in May 1978.  10/09/2012 VBMS, MTR-Government.  

In consideration of the above, the Board finds service connection to be warranted here.  At the outset, the Board acknowledges the Veteran's statements to the effect that he had some hearing loss in his left ear prior to entering service.  However,  there is an absence of clear and unmistakable evidence showing that left ear hearing loss existed prior to service and was not aggravated by service.  As such, the presumption of soundness remains intact and the pertinent question for consideration is whether a current hearing loss disability of the left ear was incurred in, rather than aggravated by, active service.   

Again, there is no dispute as to current left ear hearing loss.  Likewise, in-service noise exposure is conceded here.  Thus, the sole question for consideration is whether the current hearing loss is related to the in-service noise exposure.  

The Veteran's spouse corroborated the Veteran's statements pertaining to the onset of his hearing loss in a June 1998 sworn statement, in which she stated that she has known the Veteran since before he entered active service and that after leaving active service the Veteran has asked her to speak to him on his right side due to difficulties hearing on his left side.  She further stated that over the years the Veteran's hearing loss has gotten worse and is now at the point where he can hear practically nothing out of his left ear.  07/14/1997 VBMS, Buddy/Lay Statement.  

The Board finds that the competent and credible sworn statements of the Veteran and his spouse describe a continuity of symptomatology, as the Veteran was exposed to noise during service, his hearing loss was noted during service, and the hearing in his left ear continued to decline to the point of profound hearing loss.  See Savage, 10 Vet. App. at 495-97.

Again, as the disability at issue is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is permitted solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, as the lay evidence of record has been deemed both competent and credible, an award of service connection is warranted here.

In reaching the above finding, the Board acknowledges a negative medical opinion issued in January 2003.  That opinion was based in part on the fact that a Report of Medical History signed by the Veteran showed no complaint of hearing problems.  
However, the examiner failed to note that the Report of Medical History did not specifically ask about hearing issues.  Moreover, the opinion relied on an absence of documented evidence of hearing loss until 1992.  However, the Board has accepted the lay evidence that hearing loss was experienced prior to this time.  Therefore, the negative opinion is of diminished probative weight and, in any event, does not preclude an award of service connection based on continuity of symptomatology under the circumstances of this case.

In sum, the Board finds that the evidence regarding the etiology of the Veteran's hearing loss is in relative equipoise, thus the benefit of the doubt will be given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for left ear hearing loss is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


